Case 1:16-cv-01163-CFC Document 272 Filed 05/22/19 Page 1 of 2 PageID #: 8240


                                                                                                WILMINGTON
                                                                                               RODNEY SQUARE

                                                                                                  NEW YORK
                                                                                          ROCKEFELLER CENTER


                                                                                                Karen L. Pascale
                                                                                                  P 302.571.5001
                                                                                                  F 302.576.3516
                                                                                               kpascale@ycst.com


                                            May 22, 2019
BY E-FILE AND HAND DELIVERY
The Honorable Colm F. Connolly
United States District Court of Delaware
844 North King Street
Wilmington, DE 19801
         Re:     Boston Scientific Corp. and Boston Scientific Neuromodulation Corp. v.
                 Nevro Corp., C.A. No. 18-644-CFC
                 Boston Scientific Corp. and Boston Scientific Neuromodulation Corp. v.
                 Nevro Corp., C.A. No. 16-1163-CFC

Dear Judge Connolly:
       I write on behalf of the Plaintiffs in the above-referenced actions.
       I.        Civil Action No. 18-644-CFC (“Nevro II”)
        All parties jointly submitted that the Nevro II case is ready to proceed, as set forth in the
Joint Status Report filed on October 4, 2018 (D.I. 17 at 2) (emphasis added):
               The parties believe that the next event which the Court needs to schedule
       is a hearing on Nevro’s Motion to Dismiss BSC’s [First Amended Complaint].
       BSC requests that the Court also calendar a Rule 16 Scheduling Conference
       for the earliest available date so that the parties can negotiate the Proposed
       Scheduling Order and related documents in parallel with the Court’s
       decision regarding Nevro’s motion to dismiss. It is Nevro’s position that the
       Rule 16 Scheduling Conference should only be scheduled after Nevro’s
       responsive pleading to any operative complaint if the [First Amended Complaint]
       is not dismissed in its entirety with prejudice.
        Plaintiffs respectfully request that a Rule 16 Scheduling Conference be set in the Nevro II
action at the earliest convenience of the Court, so that they may move forward to protect their
patent rights, just as Nevro is doing in its own action in this Court. See Nevro Corp. v. Stimwave
Technologies, Inc., 19-325-CFC.
       For the convenience of the Court, the First Amended Complaint in Nevro II was served
on July 19, 2018, and the briefing on Nevro’s Motion to Dismiss (D.I. 10) was completed on
October 1, 2018.




               Rodney Square ● 1000 North King Street ● Wilmington, DE 19801
                  P   302.571.6600      F   302.571.1253      YoungConaway.com
Case 1:16-cv-01163-CFC Document 272 Filed 05/22/19 Page 2 of 2 PageID #: 8241
YOUNG CONAWAY STARGATT & TAYLOR, LLP
The Honorable Colm F. Connolly
May 22, 2019
Page 2

       II.     Civil Action No. 16-1163-CFC (“Nevro I”)
       All parties have requested oral argument on “Plaintiffs’ Motion to Lift Stay Or, in the
Alternative, to Bifurcate and Partially Lift Stay” (D.I. 259). See D.I. 269, 270. The Nevro I
action was filed on December 9, 2016 and stayed on June 15, 2018 (just four months before the
scheduled trial date of October 22, 2018).
       Plaintiffs’ counsel is available at the Court’s convenience if there are any questions
regarding these matters.

                                                     Respectfully submitted,
                                                     /s/ Karen L. Pascale
                                                     Karen L. Pascale (#2903)

cc: All Counsel of Record via CM/ECF and E-mail
